DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 12/07/2020. The information disclosure statement(s) have/has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments, and Amended Claims, filed 01/27/2021, with respect to claims 1-12, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-12 under 35 U.S.C. 112(b), and 35 U.S.C. 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference KOCHI, US 20030004645 in addition to previously disclosed prior art references HIRAMATSU, HASEJIMA, YAMAGUCHI, and HASBERG. The grounds for rejection in view of newly found prior art, in addition to previously disclosed prior art, are provided below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HASEJIMA et al., US 20160094806, herein further known as Hasejima, in view of KOCHI, US 20030004645, herein further known as Kochi.
Regarding claim 1, 11, and 12, Hasejima discloses system, method and machine comprising: a target detection unit, attached to a work machine, configured to detect a target in a periphery of the work machine (paragraph 24 and 31, external recognition apparatus 20 (i.e. shape measurement system) includes stereo camera device 210 (i.e. target detection unit), which is attached to an excavation machine (i.e. work machine) which can recognize an excavation substance on a plane surface in a case of performing excavation of the excavation substance on the excavation substance, see also at least FIG. 1 and FIG 3); a calculation unit configured to obtain shape information indicating a three-dimensional shape of the target, by using a detection result detected by the target detection unit  (paragraph 25, the external recognition apparatus 20 includes a three-dimensional distance measurement device 110, a plane surface estimation unit 111, and an excavation object region recognition unit 112, see also at least FIG. 1, AND paragraph 29-30, three-dimensional distance measurement device 110 also measures a part of the ground 60, the excavation substance 50 is on ground 60, and the region to be excavated 51 (i.e. indicating a three-dimensional shape of the target), see also at least FIG. 2), wherein the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit, (paragraph 40, a method of the representative plane surface estimation unit by the stereo camera is illustrated in FIG. 8, the parallax image stored in the parallax image memory 217 includes parallax data 410 in each pixel, a parallax equal to or larger than a threshold (hereinafter, referred to as representative point of parallax) is plotted in a two-dimensional coordinate space 411 with the parallax image ordinate v as a vertical axis and a value of the parallax as a horizontal 
However, Hasejima does not explicitly disclose a changing unit configured to change a measurement condition based on a change command for changing the measurement condition, wherein the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit, the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region in a pair of captured images, based on the change command, and obtain the shape information of the target based on the changed range.
Kochi teaches a system, method and machine wherein a changing unit (paragraph 91, image processing section 230, see also at least FIG. 1) configured to change a measurement condition based on a change command for changing the measurement condition (paragraph 91, a changed area is extracted (i.e. change command) with the motion image processing section 230 by subtracting the image 1 from the image 2 (i.e. change of a measurement condition) (the measurement range is changing due to work performed by machine thus exposing target shape), wherein the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit, the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region (see region in FIG. 10 and FIG. 11) in a pair of captured images (paragraph 13, image measurement and display device comprises a shape measuring section 350 for measuring shape data of an object from a pair of stereovision images of an object taken with an image taking section 220; an imaging position measuring section, corresponding to an automatic tracing type of surveying instrument 252 and a camera position taking section 250, for measuring the position where the image taking section 220 takes images of the object (i.e. measurement condition), see also at least FIG. 1)paragraph 91, matching of right and left images is carried out only for the changed area (R76), this matching process must be in real time, image correlation processing is carried out by the sequential residue analysis (SSDA) method, based on the change command (performed by the automatic tracing type of surveying instrument 252), and obtain the shape information of the target based on the changed range (paragraph 14, the information on the imaging position measured with the imaging position measuring sections (250, 252) (i.e. change command) may be used in mutual comparison and superposition of the object shape and the shape corresponding to the target data in the image display sections 330 and 110a and the comparison display processing section 360, 120a, so that the image conversion processing required for the superposition is carried out smoothly, see also at least FIG. 1) .
Therefore, from the teaching of Kochi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to change a measurement condition used by the calculation unit at the time of obtaining the shape information in order to; reduce or eliminate finishing stakes which must be placed by the operator, reduce the time and many corrections when using finishing stakes, and reduce operator error caused by judging the difference between the taken image when comparing to the design drawing.	
Regarding Claim 2, the combination of Hasejima and Kochi disclose all of the limitations of claim 1 above.
Hasejima further discloses a system wherein attribute information about accuracy of a coordinate position of the target in the periphery of the work machine is added to the shape information (paragraph 32-34, the parallax image generation unit 215 creates a parallax image based on data in the left image memory 213 (i.e. shape information) and the right image memory 214 (i.e. shape information), ir is an x coordinate on the right image stored in the right image memory 214 and jr is a y coordinate on the right image stored in the right image memory 214. As described above, by the images photographed by the stereo camera device 210, positions (X, Y, and Z) (i.e. coordinate position) of a subject on the three-dimensional space can be calculated AND paragraph 37, using a right image 340 which is an actually-photographed sight 300 photographed by the right image photographing unit 212 and which is stored in the right image memory 214 and a left image 341 which is photographed by the left image photographing unit 211 and which is stored in the left image memory 213, calculation of a parallax is performed. Here, a point 320 in the actually-photographed sight 300 is photographed at a position of a point 342 in the right image 340 and is photographed at a point 343 in the left image 341. As a result, a difference d is generated between the point 342 and the point 343. The difference d is a parallax (i.e. 
Regarding claim 3, the combination of Hasejima and Kochi disclose all elements of claim 1 above.
However, Hasejima does not explicitly disclose a system wherein the calculation unit is configured to receive the change command, from a management device, a mobile terminal device, or an input device of the work machine 
Kochi teaches a system wherein the calculation unit is configured to receive the change command (paragraph 22, to exchange data (i.e. receive the change command) among the monitoring unit 200 including the image taking section 220, a construction display device 100 including the image observing section 110, and the construction status measuring device 300, it is preferable to use one of the existing communication infrastructures: wireless, optical, the Internet, and cable communications, see also at least FIG. 1), from a management device, a mobile terminal device, or an input device of the work machine (paragraph 51, construction status measuring device 300 (i.e. management device) is installed, for example, in a construction management office and has three-dimensional data stored in advance, of the design drawings or of the final expected results. And the device reads the stereovision images of the site status taken from the monitoring unit 200 placed on the construction site, performs detailed calculation process, and compares the results with the target data to plan and estimate the work. The construction management office is located in a building standing either distant from or near the construction site).
Therefore, from the teaching of Kochi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to receive the change command, from a management device, a mobile terminal device, or an input device of the work machine so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance .
Claims 4-8  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Hasejima and Kochi, in view of HIRAMATSU et al., US 20170139418, herein further known as Hiramatsu.
Regarding claim 4, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range.
Hiramatsu teaches a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range (paragraph 8, the sensitivity of the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is high in the set work area (e.g. first range El) and low out of the set work area, see at least FIG. 2 and FIG. 4).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein accuracy of the coordinate position of the target in the periphery of the work machine is high so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 5, the combination of Hasejima, Kochi and Hiramatsu disclose all elements of claim 4 above.
wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region.
Hiramatsu teaches a system wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region (paragraph 59, the sensitivity of the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is high in the set work area and low out of the set work area (e.g. first range E2), see at least FIG. 2 and FIG. 4).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 6, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit.
Hiramatsu teaches a system wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit (paragraph 60, the detection range K is a fan-like shape whose radial distance (detection distance) is L and whose lateral angle is a. A detection width D in a lateral direction from a lateral center of the vehicle body is found from D=L sin(a/2). At the time of traveling in a center of the field H, the detection distance L is a maximum length Ll and the lateral detection width D is a maximum lateral detection width Dl. The detection distance L is reduced gradually (L2) toward an edge of the field H, and any obstacle out of the set work area is not detected. Namely, the obstacle sensor 41 is adjusted by the sensitivity adjustment means 30b so that the sensitivity is reduced toward the edge of the field (i.e. accuracy of the position is changed), see also at least FIG. 2).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima wherein measured coordinate position is changed according to a distance of the measured position from the target detection unit so that an obstacle detection sensor detecting an obstacle has a standard value which is extended at the time of high speed traveling of the traveling vehicle so as to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened at the time of low speed traveling.
Regarding claim 7, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
Hasejima further discloses a system comprising a display device configured to display the attribute information about accuracy of the coordinate position of the target in the periphery of the work machine, together with the shape information (paragraph 38, parallax data can be two-dimensionally arranged in such a manner that the data matches the right image 340. That is, it is possible to associate positions of i and j on the screen, which positions are indicated by the parallax data, with i and j in the right image 340 easily, see at least FIG. 5).
Regarding claim 8, the combination of Hasejima and Kochi disclose discloses all elements of claim 2 above.
Hasejima further discloses a system wherein the shape information is divided into a plurality of cells, and each cell includes coordinate position of the target in the periphery of the work machine information of the target and the attribute information about accuracy of the position .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima and Kochi, in view of YAMAGUCHI et al., US 20020024517, herein further known as Yamaguchi.
Regarding claim 9, the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target.
Yamaguchi teaches a system wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target (paragraph 149, whereas the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) are real number data found by computation from the voxel coordinates, in contrast thereto, the pixel coordinates (that is, the memory addresses) of images stored in the multi-eyes stereo data memory unit 115 are integers. Thereupon, the multi-eyes stereo data memory unit 115 may discard the portions of the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) (i.e. position information of a cell not including the position information of the target), select a plurality of integer pixel coordinates in the vicinities of the input pixel coordinates (i21, j21), (i22, j22), and (i23, j23) (i.e. using at least two of the cells including the position information of the target), read out and interpolate stereo data for that plurality .
Therefore, from the teaching of Yamaguchi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to obtain position information of the target wherein cells not including the position information utilize at least two cells including the position information to produce three-dimensional model data that completely represents the three-dimensional shape of the object.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima and Kochi in view of HASBERG et al., US 20150353083, herein further known as Hasberg.
Regarding claim 10 the combination of Hasejima and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased
 Hasberg teaches a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased (paragraph 13, the dimensions of the cells increase with the distance from the motor vehicle in the direction of movement thereof. Therefore, the closer a cell is to the motor vehicle in the direction of movement thereof, the smaller are the dimensions of the cell. Thus, the near field of the motor vehicle, can be described at a high resolution, while an area located further away can be represented at a lower resolution in the obstacle map).
Therefore, from the teaching of Hasberg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to increase sizes of cells as distance to position of target increases to determine how the motor vehicle is to be controlled based upon which cells will be occupied at a future point in time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669